PER CURIAM.
The plaintiffs in the action below appeal from an order awarding costs. For the following reasons, we reverse and remand.
After judgment was entered in favor of the defendants in this action, the trial court ordered the plaintiffs to pay $186,196.45 in costs. The trial court abused its discretion in determining taxable costs, as the order does not comply with the Uniform Guidelines for Taxation of Costs in Civil Actions. See In Re: Statewide Uniform Guidelines for Taxation of Costs in Civil Actions, Administrative Order, Florida Supreme Court, 7 Fla. L. Weekly 517 (Fla. Oct. 28, 1981), Printed In Florida Rules of Court at 1575 (West 1998).1
We therefore reverse and remand with directions to the trial court to award only *800those costs recoverable under the Uniform Guidelines. See Rodriguez v. Campbell, 720 So.2d 266, 267 (Fla. 4th DCA 1998); Franzen v. Lacuna Golf Ltd. Partnership, 717 So.2d 1090, 1093 (Fla. 4th DCA 1998); James P. Driscoll, Inc. v. Gould, 521 So.2d 301, 302 (Fla. 3d DCA 1988).
Reversed and remanded with directions.

. This opinion should not be read to restrict the trial court's general discretion to depart from the Guidelines when the facts of the case support such a departure. "Clearly, the trial court may deviate from such guidelines depending on the facts of the case as justice may require." Madi*800son v. Midland Nat'l Life Ins. Co., 648 So.2d 1226, 1228 (Fla. 4th DCA 1995); see also Great Horizons Dev., Inc. v. Minkin, 572 So.2d 926 (Fla 3d DCA 1990). The facts of this case, as presented by the record on appeal, do not support such a departure.